DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 04/16/21 and 03/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the input end and output end of Claim 1, 19, and 20 (and dependent claims), the second gear rack of Claim 16, and the multi-leaf collimator, and plurality of leaves therein, of Claims 18 and 20, must be shown (i.e., have an item number and clearly point to the element in the Figures) or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "210" have both been used to designate a target object (see Paragraph 45, Lines 2 and 7-8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it does not refer to the multi-leaf collimator which all disclosed embodiments are directed to, and which is claimed in Claims 18-20.  Correction is required.  See MPEP § 608.01(b).

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
The constant, repeated use of the term “may”, as in “may be”, “may include”, “such as”, “other similar”, makes it unclear what structural and functional elements are, or are not, essential to Applicant’s inventive concept. If items are optional, and not central to Applicant’s invention, terminology that notates this, (e.g., “optionally”, “including but not limited to”) can be used, but if an element is required for all of Applicant’s embodiments, including the most basic version that improves upon the state of the art, then the disclosure referring to the element, structural or functional, should not use language that indicates the element as optional; 
Throughout the disclosure, a multileaf collimator blade is referred to as the “target object”, but in the art of x-ray imaging and therapy (or other types of radiation imaging and therapy) the term “target” or “target object” or “subject” are used to refer to the item being examined or treated by the radiation, but the specification has not clearly redefined the term with respect to collimators. If the Applicant wishes to assert that the invention is not limited to blades of a multileaf collimator for radiation imaging, a difference should be noted by calling the target object a leaf, or blade, in the description of all Figures, as the Figures all show a collimator leaf/blade as the “target object”, and the invention is disclosed as being directed to solving a problem specific to multi-leaf collimators in Paragraph 3 of the specification; and,
The phrase “In some embodiments” at the beginning of Paragraphs 9 and 21 are reciting essential elements for all embodiments, and the sentence beginning Paragraph 21, recites that “In some embodiments, the output component may include a linear motor”, wherein all embodiments of the invention require a linear motor.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for linear motors, does not reasonably provide enablement for all possible driving mechanisms other than the disclosed types of linear motors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. [Claim 12 would remedy the issue in Claim 1, but is rejected by virtue of its dependency.]
Further, Claims 1-19 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for linear motors driving collimator leaves/blades in multileaf collimators for medical radiation imaging/therapy, does not reasonably provide enablement for all possible target objects being driven by such a linear motor. Paragraph 4 describes the invention as being a solution specific to the problem of movement in leaves of multileaf collimators used in radiation therapy/imaging. While passing mention is made in Paragraph 40 of the Applicant’s specification that “the driving mechanism for the multi-leaf collimator described below is merely some examples or implementations. For persons having ordinary skills in the art, the driving mechanism in the present disclosure may be applied to other similar situations, such as a hydraulic cylinder, etc.”, there is no evidence that the configurations and relationships required between elements of Applicant’s disclosed embodiments can be applied to all other types of target objects of different sizes, shapes, thicknesses, weights and relative geometries, or subject to different motion requirements, as a leaf/blade in a multileaf collimator. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. [Claim 18 would remedy the issue in Claim 1, but is rejected by virtue of its dependency.]
Claims 1-20 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for, in multileaf collimators for radiation imaging/therapy, linear motors having unequal input/output member velocities of a transmission member comprising two differently sized, rotationally connected gears, does not reasonably provide enablement for all possible linear motor transmission elements, having input and output ends, to provide different relative velocities to the input and output ends of the transmission element. [Claims 2-5, taken together, would remedy this deficiency in Claim 1 with respect to Lines 9-10, Claim 19 with respect to Lines 13-14, and Claim 20 with respect to Lines 12-13, but are rejected by virtue of their dependency, and that Claims 2-5 are not all interrelated in their dependency.]

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a computerized control system providing the signal (via a program product on a computer or a set of instructions on computer-readable media executed by a processor) to cause the linear motor to drive a target leaf/blade. [Paragraph 3 of Applicant’s specification recites such circuitry in the state of the art, and would be considered to provide support for a generic control system as recited therein.]
Further with respect to Claim 8, it is unclear how the target object may be driven “at an angle with a motion direction of the driving motion of the output”, other than perpendicular (e.g., 90 degrees), such that all other possible angles of relative motion do not appear to be supported by the specification.
Further with respect to Claims 12-17, it is not understood how a direct connections between a second gear rack on the target object (not illustrated), operably connected to or meshed with a first gear rack on the output member (said first gear rack and bushing/core arrangement as shown in the stator/mover embodiment illustrated in Figure 10), would result in the unequal velocities recited in parent Claim 1 without the unequal gear arrangement as shown in all other illustrated embodiments. Consequently, due to the indefinite character of the claims, insofar as it is not understood how the manner of connecting these two embodiments (Figure 10 versus Figures 1-9), Claims 13-17 have not been further treated with respect to prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Varitron®® brochure (2014).
With respect to Claim 1, Varitron® teaches a driving mechanism configured to drive a target object to perform a linear motion (Full brochure, remaining citations directed to Page 2), comprising: 
an output component including an output member (motors that inherently drive gearboxes, the power component, Lines 1-19); and, 
a transmission component (coaxial gearbox) configured to operably connect the output component and a driven target object, the transmission component including an output end and an input end (Lines 1-19); 
wherein the input end is operably connected with the output member, the output end is operably connected with the target object, and a linear velocity of the output end is larger than a linear velocity of the input end (Lines 1, 2, 18, and 19).
With respect to Claim 2, Varitron® further teaches that the input end includes a first gear and the output end includes a second gear (Lines 1-19).
With respect to Claim 3, Varitron® further teaches that the first gear and the second gear are disposed coaxially (Lines 1-19).
With respect to Claim 4, Varitron® further teaches that a radius of the second gear is larger than a radius of the first gear (Lines 1-16, 18, and 19).
With respect to Claim 5, Varitron® further teaches that an angular velocity of the first gear is the same as an angular velocity of the second gear (Lines 1-4).
With respect to Claim 6, Varitron® further teaches that the output member is driven to perform a driving motion so as to drive the target object to perform the linear motion (Lines 12-19). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 11, 18, and 20, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Kato, et al. (US 6,823,045 B2) in view of Varitron®.
With respect to Claims 1, 18, and 20, Kato teaches a system, comprising: 
a multi-leaf collimator (200) for an x-ray imaging/treatment system (Column 1, Lines 11-15) including a plurality of leaves (leaf plates, 1, see Column 8, Lines 4-5; and Figures 1, 10, and 11); and, 
a driving mechanism (200L/R) configured to drive each leaf of the plurality of leaf plates to perform a linear motion (Column 8, Lines 4-14), the driving mechanism including: 
an output component (8) including an output member (6, see Figures 10 and 11) and a transmission component (12) configured to operably connect the output component and the leaf plate(s) to individually control each leaf plate (Column 8, Line 61-Column 9, Line 18; Figure 11); 
the transmission component including an output end (at 31) and an input end (toothed surface of 12, at 6), wherein the input end is operably connected with the output member and the output end is operably connected with the leaf plate(s) (Column 8, Line 61-Column 9, Line 18; and Figures 10 and 11). 
Kato does not teach that a linear velocity of the output end is larger than a linear velocity of the input end.
Varitron® teaches that a gearbox using two or more coaxially-mounted spur gears of unequal pitch on a single shaft will provide a speed differential from input to output, which can achieve a transmission element wherein the input end is operably connected with the output member and the output end is operably connected with a movement target (Page 2, Lines 1-19), and a linear velocity of the output end is larger than a linear velocity of the input end, when used in a direction that increases velocity of output (Page 1, Lines 1-2, 18-19, list of advantages at bottom of Page 2).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a gearbox that can increase an output velocity, as suggested by Varitron®, as a transmission in a multi-leaf collimator leaf driver system, as described in Kato, as the gearbox of Varitron® provides a more compact, simple, and highly efficient drive system transmission element over the transmission element of Kato, as taught by Varitron® (Lines 14-19).
With respect to Claim 7, Kato further teaches that a motion direction of the linear motion of the target object is parallel to a motion direction of the driving motion of the output member (Figures 10-11).
With respect to Claim 8, Kato further teaches that a motion direction of the linear motion of the target object is at an 180 degree angle with a motion direction of the driving motion of the output member (Figures 10-11).
With respect to Claim 9, Varitron® further teaches that, within a same time period, a distance of the linear motion is longer than a distance of the corresponding driving motion (Lines 18-19).
With respect to Claims 10 and 11, Kato further teaches that the output component is disposed on the path of the linear motion and on a side of the leaf that is parallel to said linear motion (see Figures 10 and 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication to Ye, et al. (US 2020/0304045 A1), European Patent Application to Hashimoto (EP 1,961,446 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/06/22